DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendments
Per applicant’s request, claims 1, 5, and 8 have been amended. Claims 7 and 9 have been canceled.  Claims 10-20 were previously canceled. Claims 1-6 and 8 are pending and have been considered.
	EXAMINER’S NOTE: Claim 2 has the status identifier “Original” but it contains new language that is not underlined. In the original claim set filed on 01/23/20219, claim 2, line 2 recited “a neural network”. In the claim set filed on 08/18/2020, claim 2 had a status identifier “Original” and line 2 recited “a  Examiner takes claim 2, line 2 to mean “a neural network” instead of “a trained neural network” as is recited. Applicant is kindly reminded to follow MPEP § 714, Subsection II, Part C for amending claims.

Drawings
The drawings were received on 09/30/2021.  These drawings are acceptable and have been entered.

Specification
The amendments to the specification were received on 09/30/2021.  These amendments are acceptable and have been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “the objectives” five lines from the bottom of page 3 of the claims. This limitation should recite “the at least one objective[[s]]” to correspond to the language recited five lines above it.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the action determination model” in lines 11-12 and line 14 of page 3 and lines 2 and 17 of page 4 (4 total instances). It is unclear whether these limitations should have recited “the at least one action determination model” as is recited by lines 8-9, or whether these limitations recite a at least one action determination model.”
Claim 1 recites the limitation "the at least one environment" in line 5 of page 4 of the claims.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 is being interpreted as if it had recited "the at least one IT environment". 
Claims 2-6 and 8 are rejected for failing to cure the deficiencies of claim 1 upon which they depend.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 repeats a limitation recited by claim 1, as shown below.
Claim 1, lines 11-12
Claim 3
the action determination model defining at least one next action to select in at least one given 
.


Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


CLAIMS 1-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

CLAIM 1
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The claim recites the following limitations:
(1) [model] indicates at least one action option to be executed by the at least one agent, (Determine at least one action option to be executed by the at least one agent.)
(2) the indication being determined by at least one objective of the at least one agent, … the objectives including security and operational condition of the IT environment; (Determine an indication by an objective)
defining at least one next action to select in at least one given context in predetermined policy rules of the IT environment, (Determine at least one next action in at least one given context in predetermined policy rules of the IT environment)
(4) the at least one action option indicating an action to be executed based on the action determination model (Evaluate an action option to determine an action to execute based on the action determination model)
(5) determining…  whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent, and if so,
(6) determining… from the at least one action option, the action to be executed based on the action determination model;
(7) determining… whether an execution data model has already been stored, and if so, 
(8) obtaining from the execution data model data pertaining to the at least one determined action on the at least one environment, (Evaluate the execution data model data pertaining to the at least one determined action on the at least one environment) 
(9) … if the at least one action requires at least one precondition; (Determine if the at least one action requires at least one precondition)
(10) determining… at least one result of the at least one action, the at least one result including at least one IT environment effect; 
(11) the data pertaining to the at least one result, if available (Determine if the data pertaining to the at least one result is available)
(12) repeating, until the IT environment or agent reach at least one end state: …wherein the at least one end state includes success or failure of the at least one objective of the at least one agent. (Determine if an end state is reached and perform the judicial exceptions of the remaining limitations)
determining… whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent, and if so, 
(14) determining… from the at least one action option, the action to be executed based on the action determination model; and 
(15) determining… whether the execution data model has already been stored, and if so, 
(16) obtaining from the execution data model the data pertaining to the at least one determined action on the at least one IT environment, (Evaluate from the execution data model the data pertaining to the at least one determined action on the at least one IT environment)
(17) … if the at least one action requires the at least one precondition, (Determine if the at least one action requires the at least one precondition.)
All of the above limitations are mental processes of evaluating or determining, as explained in the parentheses. Limitations 5-7, 10, 14-15 are mental processes of determining. The mental processes can reasonably be performed in one’s mind with the aid of pencil and paper, but for the recitation of a processor. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements:
at least one Information Technology (IT) environment
a computer 
a processor 
a data storage 
a memory
loading… information about at least one IT system and associated entity; 
loading… at least one action determination model for the at least one agent 
executing logic on the at least one IT system to collect an input related to the at least one action determination model, 
receiving, by the computer, the input from 
an input device; 
executing, via the processor, logic relating to the at least one action on the at least one IT environment; 
Information Technology (IT) environment; a computer; a processor; a data storage; a memory; an input device; executing logic on the at least one IT system to collect an input related to the at least one action determination model; and executing logic relating to the at least one action on the at least one IT environment are generally linking the abstract idea to the particular technological environment of machine learning, and they are not an improvement to machine learning technology. Therefore, they are not meaningful limitations. See MPEP 2106.05(e) and (h).
Loading information about at least one IT system and associated entity; loading at least one action determination model for the at least one agent; receiving the input; and storing the data pertaining to the at least one result in an execution data model are all mere data-gathering, which is an insignificant extra-solution activity. See MPEP 2106.05(g). 
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. MPEP § 2106.05(d), subsection II states:

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data
iv. Storing and retrieving information in memory”
Receiving the input is well-understood, routine, conventional activity of receiving or transmitting data over a network. 
Loading information about at least one IT system and associated entity and loading at least one action determination model for the at least one agent are well understood, routine, conventional activities of retrieving information in memory.
Storing the data pertaining to the at least one result in an execution data model is well-understood, routine, conventional activity of storing information in memory.
The claim is not patent eligible.

CLAIM 2 incorporates the rejection of claim 1. 
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application. The claim recites the following additional elements: a neural network, rule engine, model transformation, model execution, statistical model, stochastic model, probabilistic model, artificial reasoning model, reinforcement learning model, inference model, program, fuzzy logic, or decision tree.
All of these additional elements are generally linking the abstract idea to the particular technological environment of machine learning, and they are not an improvement to machine learning 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons given in Step 2A Prong 2. The claim is not patent eligible.

CLAIM 3 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the following limitation: 
the at least one action determination model defines the at least one next action to select in at least one given context.
The limitation is a mental process of determining options to select, which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 4 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the limitation: 
wherein the at least one action determination model determines at least one of an attacker action, an attack action, an exploit action, a defender action, a defending action, a detection action, a mitigation action, a prevention action, an alarm/alert action, a monitoring action, an evaluator action, a tester action, a penetration testing action, a vulnerability assessment action, a recommendation for human users, a configuration action for machines, a policy based action, a rule-based action, a user input action, a user output action, a data ingestion action, a repair action, assembly/disassembly action, a preparing action, a use action, a disposal action, a maintenance action, a directing action, an informational action, an entertaining action, a diagnosing action, transaction action, a purchasing action, a selling action, decision action, training action, education action, buying action, notification action, deception action, distraction action, timing action, delay action, -5-Application No. 16/255,811 support action, redirect action, or a transfer action.
This limitation is a mental process of determining, which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 5 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the limitation:
wherein determining from the at least one action option is partly or fully based on success likelihood of the at least one action.

Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 6 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites: 
“wherein the at least one result of the at least one action includes at least one of an environment effect, an agent effect, console output, data returned by the action, data returned by the IT environment, context data, metadata, or data returned by the agent.” 
These limitations further limits the claim 1 judicial exception “determining at least one result of the at least one action, the at least one result including at least one IT environment effect”. This limitation is a mental process of determining, which can reasonably be performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

CLAIM 8 incorporates the rejection of claim 1.
Step 1: The claim recites a method, one of the four categories of eligible subject matter.
Step 2A Prong 1: The judicial exceptions of claim 1 are incorporated. The claim recites the limitation:
wherein the at least one objective of the at least one agent includes meeting a predetermined criteria in attacking, defending, preventing, assessing, testing, evaluating, alarming, monitoring of the IT environment, providing a service, maintaining, updating, analyzing, deceiving, action execution, or action sequence execution.
Meeting a predetermined criteria is a mental process of evaluation, which can be reasonably performed in one’s mind with the aid of pencil and paper. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: The judicial exceptions are not integrated into a practical application because the claim recites no additional elements. The claim is directed to an abstract.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Morton et al. (US 20170304707 A1) in view of Traish et al. (“Search and Recall for RTS Tactical Scenarios”).

Regarding CLAIM 1, Morton teaches:
A computer-executable method of automating at least one agent for at least one Information Technology (IT) environment including an agent action determination and action execution implementation, (An agent is an AI opponent (¶ 13, third line from end, and ¶ 15, lines 2-3). The AI opponent is further taught at ¶ 110, last 6 lines, ¶ 113, lines 6-end, ¶ 122, and ¶ 531-532. These last 
IT environment is a realistic virtual environment (¶ 15, line 3). The limitation IT environment is taught by Morton, ¶ 13, lines 3-4, which recites “scenario environment types such as: cyber threat” and ¶ 15, last line which recites “industry and governmental information technology entities.” It is also taught by ¶ 71-72 and ¶ 513-514.)
the method being executed by a computer having a processor and a data storage or a memory and comprising: (A computer is broadly interpreted as the combination of Morton’s player station 32, game server 22, and AI engine 30 as seen in Fig. 5. Morton teaches at ¶ 98, lines 1-4 and 11-12: “The player or student station 32 may comprise a computing station or terminal. Preferably, the player station 32 comprises a processor, at least one memory device for storing data such as machine-readable code (“software”)… The player station 32 might comprise, for example, a desktop computer, laptop computer or the like.” (emphasis added). Morton teaches at ¶ 99, lines 1-3: “The game server 22 may comprise a computing device which is configured with at least one processor, at least one memory device for storing data such as software”. Morton teaches at ¶ 110, lines 1-3: “The AI engine 30 also preferably comprises software running on a computing platform, such as a computing server.”)
loading, via the processor, information about at least one IT system and associated entity (The BRI of “IT system” in light of instant specification ¶ 66, line 1, includes the real and virtual environment as seen in Fig. 5 and taught by Morton, ¶ 97. The BRI of “associated entity” in light of instant specification ¶ 158, line 5 includes at least the human player/user.
Morton, ¶ 99, lines 5-9 teaches: “In the preferred embodiment of the system, the game server is preferably implemented as a secure web application for managing the game-like portions of missions: user profiles and sessions, mission progress, scoring, training record, etc.” Also Morton ¶ 100, last five lines teaches: “In one embodiment, the game server 22 handles user management and authentication 
Thus, Morton teaches loading information about at least one IT system and associated entity by loading and processing user profiles and sessions on the system.)
loading, via the processor, from the data storage or the memory, at least one action determination model for the at least one agent (Morton teaches action determination model by “an adaptive, deep learning, neural network” provided by Artificial Intelligence (AI) core element or engine 30 (¶ 112, lines 2-3). )
that indicates at least one action option to be executed by the at least one agent, (In ¶ 122, lines 6-end, Morton states: “The decisions made by the AI opponent are not predetermined, but are preferably based on ML algorithms that use a set of sensors (detection functions associated with the virtual training environment) as inputs and “actions”, or response functions that the AI engine 30 can invoke as a consequence of a decision process, as illustrated in FIG. 7.”
These action options are disclosed in more detail in ¶ 532, starting at line 10: “The AI opponent interacts with the Orchestration Agents to obtain information and make operational changes. For example, when the AI component of the system detects a data change and a set of unexpected messages in a cyber threat scenario, it attempts to deduce from a knowledge database the implications of such a scenario and determine all possible root causes. As the AI component gathers additional data to narrow in on the cause, it may provide messages to trainers and students (such as hints, tips or warnings, such as by presenting messages through the in-game advisor feature), it may make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach, it may parse additional aspects of the virtual environment to gather more information, or it may do nothing and continue to monitor” (emphasis added). Thus, action options include attempting to deduce implications, determining all possible root causes, gathering additional data 
the indication being determined by at least one objective of the at least one agent, (Morton describes mission examples for a student competing against an AI opponent:

    PNG
    media_image1.png
    211
    469
    media_image1.png
    Greyscale

Note that what Morton calls an Offensive Mission, a Defensive Mission, and criteria for success, they are from the perspective of the student. These are all opposite from the perspective of the AI opponent and the “agent” as claimed.
Morton teaches Offensive Mission 1 in ¶ 549-590 and defines criteria for student’s success in ¶ 588-590.
Morton teaches Offensive Mission 2 in ¶ 591-623 and defines criteria for student’s success in ¶ 621-623.
Morton teaches Defensive Mission 1 in ¶ 624-660 and defines criteria for student’s success in ¶ 660.
Morton teaches Defensive Mission 2 in ¶661-690 and defines criteria for student’s success in ¶ 687-690.)
the action determination model defining at least one next action to select (This limitation is interpreted as meaning the action determination model contains a list of actions to select from. Morton teaches in ¶ 532, 15 to 10 lines from the end, the AI component/opponent may “may make changes automatically to the virtual environment within the training scenario in an attempt to remedy a 
in at least one given context in predetermined policy rules of the IT environment, (The broadest reasonable interpretation of this limitation includes the AI component detecting a data change and a set of unexpected messages in a cyber threat scenario. Morton, ¶ 532, line 12 teaches: “For example, when the AI component of the system detects a data change and a set of unexpected messages in a cyber threat scenario…”)
the at least one action option indicating an action to be executed based on the action determination model for executing logic on the at least one IT system to collect an input related to the at least one action determination model, (The broadest reasonable interpretation of this limitation includes the AI engine having the option of continuing to monitor (¶ 532, lines 24-25) by collecting cyber threat inputs.)
the objectives including security and operational condition of the IT environment; (Morton teaches Offensive Mission 1 in ¶ 549-590 and defines criteria for success in ¶ 588-590. Morton teaches Offensive Mission 2 in ¶ 591-623 and defines criteria for success in ¶ 621-623. Morton teaches Defensive Mission 1 in ¶ 624-660 and defines criteria for success in ¶ 660. Morton teaches Defensive Mission 2 in ¶661-690 and defines criteria for success in ¶ 687-690.)
receiving, by the computer, the input from an input device; (Morton teaches “a set of sensors” corresponding to an input device as claimed. Morton ¶ 122, page 7, lines 1-2 teaches: “a set of sensors (detection functions associated with the virtual training environment) as inputs”. Morton ¶ 123 teaches: “Referring again to FIG. 5, the sensor(s) 34 may comprise various devices or elements (real or virtual) which monitor aspects of the game/mission, such as by monitoring student inputs via the player station 32. The sensor(s) 34 may be associated with the game server 34 to obtain such information. The sensor(s) 34 may provide an output to, for example, the game server 34 or other devices. As noted, the 
determining, via the processor, whether the at least one action determination model indicates at least one next action option to be executed by the at least one agent, and if so, determining, by the processor, from the at least one action option, the action to be executed based on the action determination model; (Morton ¶ 122, lines 1-3 and 6-end teaches: “The AI opponent may play the role of the defender within a specific mission and automatically take actions based on the difficulty setting of the mission being played… The decisions made by the AI opponent are not predetermined, but are preferably based on ML algorithms that use a set of sensors (detection functions associated with the virtual training environment) as inputs and, “actions”, or response functions that the AI engine 30 can invoke as a consequence of a decision process as illustrated in FIG. 7.” Also par. 145.
Morton Fig. 7 shows the machine learning algorithms process the sensor data stream, and that the machine learning algorithms determine next actions to be executed based on the sensor data stream.
	Morton ¶ 525, 532, starting at line 10, states: “The AI opponent interacts with the Orchestration Agents to obtain information and make operational changes. For example, when the AI component of the system detects a data change and a set of unexpected messages in a cyber threat scenario, it attempts to deduce from a knowledge database the implications of such a scenario and determine all possible root causes. As the AI component gathers additional data to narrow in on the cause, it may provide messages to trainers and students (such as hints, tips or warnings, such as by presenting messages through the in-game advisor feature), it may make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach, it may parse additional aspects of the virtual environment to gather more information, or it may do nothing and continue to monitor” (emphasis added)

…
executing, via the processor, logic relating to the at least one action on the at least one IT environment; (Morton¶ 122:“‘actions’, or response functions that the AI engine 30 can invoke as a consequence of a decision process”)
… the at least one result including at least one IT environment effect; (As a defender, the AI opponent can “make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach” (Morton, ¶ 532, lines 20-22).)
storing the data pertaining to the at least one result, if available, in an execution data model; (Morton ¶ 113, lines 6-9: “For each system configuration associated with any given mission, all relevant data including cause and effect assessment data is collected and stored.”)
repeating, until the IT environment or agent reach at least one end state: (Morton ¶ 122, lines 6-end teaches: “The decisions made by the AI opponent are not predetermined, but are preferably based on ML algorithms that use a set of sensors (detection functions associated with the virtual training environment) as inputs and, “actions”, or response functions that the AI engine 30 can invoke as a consequence of a decision process as illustrated in FIG. 7.” 
Morton Fig. 7 shows the machine learning algorithms process the sensor data stream, and that the machine learning algorithms determine next actions to be executed based on the sensor data stream.)
determining, via the processor, whether the at least one action determination model indicates the at least one next action option to be executed by the at least one agent, and if so, determining, via the processor, from the at least one action option, the action to be executed based on the action determination model; and (Morton ¶ 122, lines 1-3 and 6-end teaches: “The AI opponent 
Morton Fig. 7 shows the machine learning algorithms process the sensor data stream, and that the machine learning algorithms determine next actions to be executed based on the sensor data stream.
	Morton ¶ 532, starting at line 10, states: “The AI opponent interacts with the Orchestration Agents to obtain information and make operational changes. For example, when the AI component of the system detects a data change and a set of unexpected messages in a cyber threat scenario, it attempts to deduce from a knowledge database the implications of such a scenario and determine all possible root causes. As the AI component gathers additional data to narrow in on the cause, it may provide messages to trainers and students (such as hints, tips or warnings, such as by presenting messages through the in-game advisor feature), it may make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach, it may parse additional aspects of the virtual environment to gather more information, or it may do nothing and continue to monitor” (emphasis added)
	These sections of Morton are evidence that the AI opponent has a list of possible next actions and chooses at least one of them to execute as a defender when it detects a threat.)
…
wherein the at least one end state includes success or failure of the at least one objective of the at least one agent. (Student must achieve the criteria in ¶ 588-590 to succeed in Offensive Mission 1, achieve the criteria in ¶ 621-623 to succeed in Offensive Mission 2, achieve the criteria in ¶ 660 to 
Morton teaches that the AI logic utilizes historical game play data to learn from user interactions and student tactics (¶113-114 and ¶ 525) and uses supervised training on this stored data (¶80). Morton does not teach However, Morton does not explicitly teach: 
determining, via the processor, whether an execution data model has already been stored, and if so, obtaining from the execution data model data pertaining to the at least one determined action on the at least one environment, if the at least one action requires at least one precondition;
determining, via the processor, at least one result of the at least one action… 
repeating, until the IT environment or agent reach at least one end state: 
determining, via the processor, whether the execution data model has already been stored, and if so, obtaining from the execution data model the data pertaining to the at least one determined action on the at least one IT environment, if the at least one action requires the at least one precondition,
	But Traish teaches: determining, via the processor, whether an execution data model has already been stored, and if so, obtaining from the execution data model data pertaining to the at least one determined action on the at least one environment, if the at least one action requires at least one precondition; (Traish, p. 2, §3.1, first paragraph teaches: “The RPC [Recall/Play Component] matches the current game state against the game states currently recorded in the response library.” Second paragraph teaches: “The RPC then retrieves the response associated with the current game state from the response library.” The data pertaining to the at least one determined action on the at least one environment as claimed is taught by “the response associated with the current game state.” A precondition as claimed is taught by “the current game state.” A game state is identified in the response library by the number and types of Broodwar units present, as described by Traish, p. 2, §3.1, fourth 
determining, via the processor, at least one result of the at least one action, … (Traish, p. 2, §3.2, third paragraph: “We randomly assign behaviours to each unit for each simulation so we can evaluate the effect of utilising different tactics on the outcome of a battle” (emphasis added). Note that the simulator runs concurrently with gameplay so the evaluated effect is the same as that in the game.)
repeating, until the… environment or agent reach at least one end state: 
determining, via the processor, whether the execution data model has already been stored, and if so, obtaining execution from the execution data model the data pertaining to the at least one determined action on the at least one… environment, if the at least one action requires the at least one precondition. (Traish, p. 2, §3.1, first paragraph teaches: “The RPC [Recall/Play Component] matches the current game state against the game states currently recorded in the response library.” Second paragraph teaches: “The RPC then retrieves the response associated with the current game state from the response library.” The data pertaining to the at least one determined action on the at least one environment as claimed is taught by “the response associated with the current game state.” A precondition as claimed is taught by “the current game state.” A game state is identified in the response library by the number and types of Broodwar units present, as described by Traish, p. 2, §3.1, fourth paragraph: “Although games states are identified in the RL [response library] only by the number and type of units present…”)
	Traish and Morton are in the same field of endeavor as the claimed invention, namely AI simulation engines. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the Search and Recall method taught by Traish into Morton’s system by retrieving the response associated with the current game state from the response library when a certain action is determined by Morton’s system. A motivation is that “S&R (Traish, p. 1, Abstract, end of first paragraph) and S&R “populates the database dynamically with the results of search simulations conducted in response to actual game states encountered during play.” (Traish, p. 2, § 2, end of second paragraph)

	Regarding CLAIM 2, the Morton/Traish combination teaches: The method according to claim 1,
	Morton teaches: wherein the at least one actionApplication No. 16/255,811 Attorney Docket No. 1110/0113PUS1determination model is at least one of a trained* neural network, (Interpreted merely as “a neural network”, see Examiner’s Note on page 1. Morton, ¶ 112, line 3 teaches “an adaptive, deep learning, neural network” provided by AI engine 30.)
rule engine, model transformation, model execution, statistical model, stochastic model, probabilistic model, artificial reasoning model, reinforcement learning model, inference model, program, fuzzy logic, or decision tree. (Examiner is not required to map prior art to these limitations because they are recited as alternatives to “a neural network”.)

	Regarding CLAIM 3, the Morton/Traish combination teaches: The method according to claim 1,
Morton teaches: wherein the at least one action determination model defines the at least one next action to select in at least one given context. (This limitation is interpreted as meaning the action determination model contains a list of actions to select from. Morton teaches in ¶ 532, 15 to 10 lines from the end, the AI component/opponent may “may make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach, it may parse additional aspects of the virtual environment to gather more information, or it may do nothing and continue to monitor.”)
Traish also teaches this limitation at p. 3, § 3.2.4, first paragraph: “A behaviour consists of a series of actions which a unit executes in sequence, moving on to the next action when the previous given context as claimed.
	
	Regarding CLAIM 4, the Morton/Traish combination teaches: The method according to claim 1,
Morton teaches: wherein the at least one action determination model determines at least one of … an exploit action (Morton, ¶ 665, line 1 teaches an exploit action: “Once the AI attacker has exploited a misconfigured NFS and deposited a Trojan, …”)
a defender action, a defending action (Both limitations are taught by Morton, ¶ 532, lines 20-22: “it may make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach”
an attacker action, an attack action, … a detection action, a mitigation action, a prevention action, an alarm/alert action, a monitoring action, an evaluator action, a tester action, a penetration testing action, a vulnerability assessment action, a recommendation for human users, a configuration action for machines, a policy based action, a rule-based action, a user input action, a user output action, a data ingestion action, a repair action, assembly/disassembly action, a preparing action, a use action, a disposal action, a maintenance action, a directing action, an informational action, an entertaining action, a diagnosing action, transaction action, a purchasing action, a selling action, decision action, training action, education action, buying action, notification action, deception action, distraction action, timing action, delay action, support action, redirect action, or a transfer action. (Examiner is not required to map prior art to these limitations because they are recited as alternatives to “an exploit action”)
 
Regarding CLAIM 5 the Morton/Traish combination teaches: The method according to claim 1, 
wherein determining from the at least one action option is partly or fully based on success likelihood of the at least one action. (Morton ¶ 114, lines 7-10 teaches: “the AI engine 30 uses all the data the system has collected and mined to determine the probability of success or failure at any given moment within the mission based upon user actions.”)

Regarding CLAIM 6, the Morton/Traish combination teaches: The method according to claim 1, 
	Morton teaches: wherein the at least one result of the at least one action includes at least one of an environment effect, (As a defender, the AI opponent can “make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach” (Morton, ¶ 532, lines 20-22). As an attacker, the AI opponent can have the environment effect of depositing a Trojan. Morton ¶ 665 teaches: “Once the AI attacker has exploited a misconfigured NFS and deposited a Trojan, …”)
an agent effect, console output, data returned by the action, data returned by the IT environment, context data, metadata, or data returned by the agent. (Examiner is not required to map prior art to these limitations because they are recited as alternatives to “an environment effect”)

	Regarding CLAIM 8, the Morton/Traish combination teaches: The method according to claim 1, 
Morton teaches: wherein the at least one objective of the at least one agent includes meeting a predetermined criteria in attacking, (Morton teaches Defensive Mission 1 in ¶ 624-660 and defines criteria for student success in ¶ 660. Morton teaches Defensive Mission 2 in ¶661-690 and defines criteria for student success in ¶ 687-690. The agent meets predetermined criteria in attacking as long as a student fails to successfully defend himself/herself.)
defending, (Morton teaches Offensive Mission 1 in ¶ 549-590 and defines criteria for student’s success in ¶ 588-590. Morton teaches Offensive Mission 2 in ¶ 591-623 and defines criteria for student’s 
preventing, assessing, testing, evaluating, alarming, monitoring of the IT environment, providing a service, maintaining, updating, analyzing, deceiving, action execution, or action sequence execution. (Examiner is not required to map prior art to these limitations because they are recited as alternatives to attacking and defending)

Response to Arguments
	Examiner will respond to the applicant’s remarks, claim amendments, replacement drawings, and specification amendments all filed 09/30/2021.

Objections to the Drawings (Remarks p. 8): The objections to the drawings are withdrawn due to the replacement drawings and the specification amendments.

Objections to the Specification (Remarks p. 8): Applicant’s arguments, with respect to the specification objection to the hyperlink on p. 10 line 4, have been fully considered and are persuasive. The objection to the specification has been withdrawn.

Objections to the Claims (Remarks p. 9): The objections to claims 1 and 5 are withdrawn due to the claim amendments.

Rejections to the Claims Under 35 U.S.C. § 112 (Remarks p. 9): The rejection of claim 8 is withdrawn due to the claim amendments. However, new rejections are made under 35 U.S.C. § 112(b) to claims 1-6 and 8.

Rejections to the Claims Under 35 U.S.C. § 101 (Remarks p. 9):
Applicant’s argument :

    PNG
    media_image2.png
    302
    654
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    33
    469
    media_image3.png
    Greyscale

Examiner’s response: 
Applicant's arguments have been fully considered but they are not persuasive. Limiting the environment to an IT enviornment does not integrate the judicial exceptions into a practical application because an IT enviornment is generally linking the abstract ideas of claim 1 to the particular technological environment of machine learning, and it is not an improvement to machine learning technology. Therefore, it is not a meaningful limitation. See the 35 USC 101 rejection in this office action. 
Claim 1 does not explicitly recite the example objectives discussed in paragraph [0058]. Although claim 4 recites some or all of these objectives, the claim is still directed to the mental process of determining one or more objectives. The rejections of claims 1-6 and 8 are maintained.

Rejections to the Claims Under 35 U.S.C. § 103 (Remarks p. 10-14):
On page 10, Applicant recites amended claim 1 and reviews Examiner’s assertions regarding the Morton reference. 

    PNG
    media_image4.png
    328
    803
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    33
    666
    media_image5.png
    Greyscale


Applicant’s argument #1: 

    PNG
    media_image6.png
    666
    645
    media_image6.png
    Greyscale

Examiner’s response # 1: Respectfully, claims given the broadest reasonable interpretation in light of the specification. Examiner should not read language from the specification into the claims. Those challenges discussed in paragraph [0005] of the specification are not explicitly recited by the instant claims. 
Secondly, Morton’s system is not merely a video game but a simulation environment for training players against real cybersecurity threats. Morton in ¶ [0015], lines 1-6 states: “In one embodiment, the 
Morton discloses its relevance to the IT field in ¶ [0013] and ¶ [0015]. Morton, ¶ [0013], lines 1-4 teaches: “The system may be configured with a game engine and a Virtual Environment Manager (VEM) which are configured to implement and/or manage: (1) a plurality of scenario environment types such as: cyber threat” (emphasis added). Morton, ¶ [0015], lines 6-10 teaches: ”This unique use of systems technology, simulation and game interface facilitates the training of personnel to rapidly develop the skillsets needed for the cyber security expertise needed across both industry and governmental information technology entities” (emphasis added). 

Applicant’s argument # 2:

    PNG
    media_image7.png
    148
    652
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    102
    652
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    217
    634
    media_image9.png
    Greyscale

Examiner’s Response # 2:
Morton ¶ 122, lines 1-3 and 6-end teaches: “The AI opponent may play the role of the defender within a specific mission and automatically take actions based on the difficulty setting of the mission being played… The decisions made by the AI opponent are not predetermined, but are preferably based on ML algorithms that use a set of sensors (detection functions associated with the virtual training environment) as inputs and, “actions”, or response functions that the AI engine 30 can invoke as a consequence of a decision process as illustrated in FIG. 7.”
Morton Fig. 7 shows the machine learning algorithms process the sensor data stream, and that the machine learning algorithms determine next actions to be executed based on the sensor data stream.
	Morton ¶ 532, starting at line 10, states: “The AI opponent interacts with the Orchestration Agents to obtain information and make operational changes. For example, when the AI component of the system detects a data change and a set of unexpected messages in a cyber threat scenario, it attempts to deduce from a knowledge database the implications of such a scenario and determine all possible root causes. As the AI component gathers additional data to narrow in on the cause, it may provide messages to trainers and students (such as hints, tips or warnings, such as by presenting messages through the in-game advisor feature), it may make changes automatically to the virtual environment within the training scenario in an attempt to remedy a potential breach, it may parse additional aspects of the virtual environment to gather more information, or it may do nothing and continue to monitor” (emphasis added).
	These sections of Morton are evidence that the AI opponent has a list of possible next actions and chooses at least one of them to execute as a defender when it detects a threat.

Applicant’s argument # 3:

    PNG
    media_image10.png
    250
    652
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    31
    503
    media_image11.png
    Greyscale

Examiner’s response # 3: The field of the present application includes training game environments and simulations. Support for this statement is found in instant specification ¶ [0029] and instant drawings Fig. 7. Traish is relevant to the field of the present application because it discloses an AI agent competing in a strategic game.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Asher H. Jablon whose telephone number is (571)270-7648. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHER H. JABLON/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127